

117 HR 179 IH: No Congressional First Class Flights Act
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 179IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Wittman introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo prohibit the use of official funds for airline accommodations for Members of Congress which are not coach-class accommodations, and for other purposes.1.Short titleThis Act may be cited as the No Congressional First Class Flights Act.2.Prohibiting use of funds for official travel expenses of Members of Congress for airline accommodations other than coach-class(a)ProhibitionNo funds appropriated or otherwise made available during a fiscal year for the official travel expenses of a Member of Congress may be used for airline accommodations which are not coach-class accommodations, unless the use of other than coach-class accommodations is necessary to accommodate a medical disability or other special need.(b)Coach-Class Accommodations DefinedIn this section, the term coach-class accommodations means the basic class of accommodation by airlines that is normally the lowest fare offered regardless of airline terminology used, and (as referred to by airlines) may include tourist class or economy class, as well as single class when the airline offers only one class of accommodations to all travelers.3.RegulationsThe Committee on House Administration of the House of Representatives (with respect to Representatives in, and Delegates and the Resident Commissioner to, the Congress) and the Committee on Rules and Administration of the Senate (with respect to Senators) shall each promulgate such regulations as may be necessary to carry out this Act.4.Member of Congress definedIn this Act, the term Member of Congress means a Senator or a Representative in, or Delegate or Resident Commissioner to, the Congress.5.Effective dateThis Act shall apply with respect to fiscal year 2022 and each succeeding fiscal year.